department of the treasury mence eee hq q government entities sep uniform issue list set ep ral ty legend taxpayer a individual a company a company b iraa account b amount a amount b amount amount d amount amount f dear this fetter is in response to a ruling_request dated date as supplemented by correspondence dated march and date may and date and date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 dx3 of the intemal revenue code cade the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a at the time of distribution of amount a from ira a suffered from various medica conditions itis asserted that the failure of taxpayer a to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to her mental and physical conditions which impaired her ability to manage her financial affairs taxpayer a’s husband a cerlified public accountant handled taxpayer a’s financial and tax affairs until his death in the year because taxpayer a was having difficulty handing her financial affairs since her husband's death she utilized the services of the certified_public_accountant who acquired her husband's practice eventually taxpayer a switched to individual a who is a friend naighbor and gertified public accountant with an office close ta taxpayer a’s home for the handling of her financial affairs taxpayer a had problems dealing with the company a representative who handled her individual_retirement_account jra a she became frustrated and agitated in her dealings with this person and initiated the distribution of the funds in ra a amount a without consulting anyone the distribution of the funds took place as follows on july amount a was distributed from ira a and amount b was deposited into account b a nonqualified account maintained with company b simultaneously amount c was withheld for federal income taxes included in the distribution of amount a was amount d the required_minimum_distribution from ira a for the year when asked taxpayer a told a company b representative that the money did not come from a retirement account but rather from stocks she had sold some of the funds in account b have been withdrawn and used to purchase an annuity certificate of deposit and to make a deposit to a money market account alt of the funds however remained in accounts that are not eligible to receive qualified rollover_contributions around mid-january during the preparation of taxpayer a’s income_tax retum individual a inquired of taxpayer a why she received form 1099-r reflecting amount a as a taxable_distribution taxpayer a said she had no memory of making or authorizing withdrawals in july of from ira a or depositing the withdrawals into account b taxpayer a thought the money was stil in ira a with company a and asked individual a if he would assist her in transferring the money to another company however individual a discovered that taxpayer a never sold investments outside of ra a anywhere near the sum of amount a individual a represented that taxpayer a never owned investments outside of her ira that equaled amount a on april taxpayer a made a katrina contribution of amount e to an eligible_retirement_plan based on the above facts and representations you request a ruling that the intemal revenue service service waive the 60-day rollover requirement with respect to the distribution of amount f contained in sec_408 of the code in this instance sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d3 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day ‘on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 d b of the code provides that sec_408 does not apply to any amount described in sec_408 3xa i recelved by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amaunt described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day roliover period for partial rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the cade provides that the secretary may waive the 60-day requirement under sec_408 a and d of the cade where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code rey proc r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 i the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the ‘ amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted on behalf of taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover was caused by taxpayer a's mental and physical conditions which impaired her ability to manage her financial affairs therefore pursuant to sec_408 d i of the code the service hereby waives the day rollover requirement with respect to the distribution of amount f taxpayer a is granted a period of days from the issuance of this ruling letter to roll over no more than amount f amount a minus amounts d and e minus any required minimum distributions to an eligible_retirement_plan such as an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution provided no more than amount f minus any required minimum distributions is contributed to an eligible_retirement_plan such as an ira within days from the issuance of this ruling letter the contribution will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to sec_401 of the code this letter only applies to the taxpayer named above sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power of attomey on file in this office if you wish ta inquire about this ruling please contact at sincerely yours carlton watkins employee_plans technical group manager enclosures deleted copy of this letter notice of intention to disclose notice co
